Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated October 27, 2021, has been received. By way of this reply, Applicant has amended claims 10 and 11. Claims 1-9 remain withdrawn from consideration.
Claims 10-33 are currently under examination.
The rejections of record can be found in the previous Office action, dated July 27, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2021 was filed after the mailing date of the first Office action on the merits on July 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 10-33 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
Applicant’s arguments are persuasive in addressing this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12, 14-19, 21-24, 26-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogtenhuber (Blood. 2010 Jul 22;116(3):466-74), as evidenced by Rawlings (J Cell Sci. 2004 Mar 15;117(Pt 8):1281-3) and Burchill (J Immunol. 2007 Jan 1;178(1):280-90, cited in previous Office action).
Applicant argues that Vogtenhuber fails to teach the application of an engineered differentiated regulatory T cell characterized by constitutive STAT activity.
Applicant's arguments have been considered but are not found to be persuasive.
Burchill teaches that STAT5 activation results in the differentiation of T cells into Tregs; specifically, "the transcription factor STAT5 is necessary and sufficient for Treg development" (abstract, page 288, right column, third paragraph, and page 284, right column). A T cell expressing a constituently activated STAT5 would, in its natural course and function, undergo differentiation into a regulatory T cell. For this reason, Vogtenhuber inherently anticipates this aspect of the claims.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
This rejection is therefore maintained.
The addition of the Burchill reference is in response to Applicant's amendments to the claims and arguments.

Claims 10-16, 18-19, 22, 25-28, and 30-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (WO2016127257A1), as evidenced by Rawlings (J Cell Sci. 2004 Mar 15;117(Pt 8):1281-3) and Burchill (J Immunol. 2007 Jan 1;178(1):280-90, cited in previous Office action).
Applicant argues that Tanaka fails to teach the application of an engineered differentiated regulatory T cell characterized by constitutive STAT activity.
Applicant's arguments have been considered but are not found to be persuasive.
Burchill teaches that STAT5 activation results in the differentiation of T cells into Tregs; specifically, "the transcription factor STAT5 is necessary and sufficient for Treg development" (abstract, page 288, right column, third paragraph, and page 284, right column). A T cell expressing a constituently activated STAT5 would, in its natural course and function, undergo differentiation into a regulatory T cell. For this reason, Tanaka inherently anticipates this aspect of the claims.
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
This rejection is therefore maintained.
The addition of the Burchill reference is in response to Applicant's amendments to the claims and arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Vogtenhuber in view of Riley (Immunity. 2009 May;30(5):656-65).
Applicant argues that Vogtenhuber fails to teach the application of an engineered differentiated regulatory T cell characterized by constitutive STAT activity. This argument is not persuasive, for reasons describe above.
Applicant further argues that the skilled artisan would reject the teachings of Vogtenhuber, as the method described by Vogtenhuber may result in the development of leukemia and lymphoma. This argument is also not persuasive, as Applicant’s cited Heltemes-Harris also states that defective Blnk signaling is also required to initiate B-ALL (see page 5, second paragraph of cited Heltemes-Harris).
As the claimed method is drawn to treating autoimmune diseases with regulatory T cells that are known to inhibit immune responses (see, e.g., Figure 1 of Vogtenhuber describing reduced graft-versus-host disease potential of cells expressing constitutively activated STAT5), e.g., Figure 2). 
Furthermore, while MPEP 2143.01(V) states that proposed modifications cannot render the prior art unsatisfactory for its intended purpose, the issues with the method according to Vogtenhuber, according to Applicant’s assertions, are not a consequence of a modification, but a naturally occurring limitation of Vogtenhuber. As the cells of the claimed method are anticipated by Vogtenhuber, for reasons described supra, any deficiencies in the cells would therefore also be present in the cells of the claimed method.
There is nothing in the cited references that suggests that the prior art Tregs expressing constitutively activated STAT5 would not be able to perform the function of the method claimed in the instant application.
This rejection is therefore maintained.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644